But the Court
(nem. con.) overruled the objection because the witness is indifferent. For although if the plaintiff recovers against Evans, Evans may recover against Darling; yet, if plaintiff does not recover against Evans, he may against Darling, so that he would be liable in either event.
The Court, also,
(Fitzhugh, J., absent,)
at the prayer of the defendant’s counsel, instructed the jury, in effect, that if the slave had a written authority from the plairitiff, without limitation of *365time or place, to seek for a new master, the plaintiff could not recover in this action, although such authority was not shown to the defendant or his agents.
Verdict for plaintiff, $180. New trial refused.